     Case 7:20-cv-08743-CS-PED Document 108 Filed 07/27/21 Page 1 of 10
      Case 7:20-cv-08743-CS-PED BeCTm^^±e^-PttetW7r2?^t




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Mar-Can Transportation Company, Inc.,
                                                        20-CT-8743 (CS)(PED)
                                Plaintiff,
                                                       ECF
                -against-

                                                        STIPULATION AND ORDER FOU
 Local 854 Pension Fund,                                THE PRODUCTION AND
                                                        EXCHANGE OF ATTORNEY EYES
                                Defendant.
                                                        ONLY INFORMATION


       This matter having come before the Court by stipulation of Plaintiff Mar-Can

Transportation Company, Inc. ("Mar-Can"), and Defendant Local 854 Pension Fund ("Teamsters

Fund," collectively, the "Parties") for the entry of a protective order limiting the review, copying,

dissemination and filing of certain documents; and the Parties, by and between their respective

counsel, having stipulated and agreed to the terms set forth herein consistent with the Court's

bench order dated May 17, 2021, and good cause having been shown;

       IT IS hereby STIPULATED and ORDERED that:

        1. Complete, unredacted copies of the following documents will be produced to

Defendant's litigation counsel, Blitman & King LLP:

               (a) The Agreement and Declaration of Trust for the Amalgamated Transit

Workers Local 854 Pension Fund;

               (b) Amalgamated Transit Workers Local 854 Pension Fund Pension Plan;

               (c) The Summary Plan Description ("SPD") for the Amalgamated Transit

Workers Local 854 Pension Plan;

               (d) The collective bargaining agreement between Plaintiff and Local 854 ATW

(Amalgamated Transit Workers).
    Case 7:20-cv-08743-CS-PED Document 108 Filed 07/27/21 Page 2 of 10

      Case 7:20-cv-08743-CS-PED Document 107 Filed 07/27/21 Page 2 of 10




The foregoing four (4) documents, including any excerpts, summaries or paraphrases of the

information contained therein, are referred to as "Confidential Information",

           2. As used herein:

                 (a) "Producing Party" shall mean Mar-Can.

                 (b) "Receiving Party" shall mean the Teamsters Fund,

           3. The foregoing Confidential Information is restricted for "Attorney Eyes Only",

shall be stamped "Attorney Eyes Only", and except with the prior written consent of the Producing

Party or by Order of the Court, Confidential Information shall not be furnished, shown or disclosed

to any person or entity except to:

                 (a) counsel for the Teamsters Fund Blitman & King LLP, its associated

attorneys^ paralegals and other professional and non-professional personnel (including support

staff) within that law firm who are assisting counsel in this action, are under the supervision or

control of such counsel, and who have been advised by such counsel of their obligations hereunder;

                 (b) expert witnesses or consultants retained by the Parties or their counsel to

furnish technical or expert services in connection with this action or to give testimony with. respect

to the subject matter of this action; provided, however, that such Confidential Information is

furnished, shown or disclosed in accordance with paragraph 7 hereof;

                 (c) the Court and court personnel;

                 (d) an officer before whom a deposition is taken, including stenographic

reporters and videographers and any necessary secretarial, clerical or other personnel of such

officer;

                 (e) trial and deposition witnesses, if furnished, shown or disclosed in

accordance with paragraphs 9, 10, and/or 11 hereof;
    Case 7:20-cv-08743-CS-PED Document 108 Filed 07/27/21 Page 3 of 10

      Case 7:20-cv-08743-CS-PED Document 107 Filed 07/27/21 Page 3 of 10




                (f) an outside copying vendor retained by counsel who is assisting counsel in

this action and who has been advised by such counsel of their obligations hereunder;

                (g) any other person agreed to by the Producing Party,

       4. Confidential Information

                (a) shall not be given to, disclosed to or shared with the Defendant, its Board

of Trustees, Teamsters Local 854, of iafty legal counsel representing those entities in other matters;

                (b) shall not be given to, disclosed to or shared with the general public; and

               (c) shall not be given to, disclosed to or shared with any person or entity not

expressly authorized in paragraph 3.

       5. Confidential Information shall be utilized by the Receiving Party m)d its counsel

only for purposes of this litigation and for no other purposes. To the extent the Confidential

Information is relevant to and used in future proceedings in this litigation in the manner set out

below, Parties shall make reasonable efforts to use Confidential Information only where no non-

Confidential data or documents are readily available, and only the portions of Confidential

Information that are reasonably required for the intended purpose.

       6, Confidential Information, and any and all reproductions thereof, shall be retained

by the Receiving Party by Blitman & King LLP in the custody of and at the offices ofBlitman &

King LLP only.

       7. Before any disclosure of Confidential Information is meide to an expert witness or

consultant pursuant to paragraph 3(b) thereof, counsel for the Receiving Party making such

disclosure shall provide to the expert witness or consultant a copy of this Stipulation and obtain

the expert's or consultant's written agreement, in the form of Exhibit A attached hereto, to comply

with and be bound by its terms. Counsel for the Receiving Party obtaining the certificate shall
       Case 7:20-cv-08743-CS-PED Document 108 Filed 07/27/21 Page 4 of 10

Case 7-20-CV-08743-CS-PED Document 107 Filed in NYSD on 07/27/2021 Page 4 of 10




   supply a copy to counsei for the Producing Party at the time designated for expert disclosure,

   except that any certificate signed by an expert or consultant who is not expected to be called as a

   witness at trial is not required to be supplied.

           8. Nothing contained in this Stipulation and Order shall preclude the disclosure of

   information covered by Paragraph No. 1 that is obtained by Receiving Party from a third party that

   has legal authority to possess and disseminate the information.

           9. This Stipulation shall not preclude counsel for any Party from using during any

   deposition in this action any Confidential Information under the terms hereof. Any deposition

   witness who is given access to Confidential Information shall, prior thereto, be provided with a

   copy of this Stipulation and shall execute a written agreement, in the form of Exhibit A attached

  hereto, to comply with and be bound by its terms. Counsel for the Party obtaining the agreement

   shall supply a copy to counsel for the other Party. In the event that^ upon being presented with a

   copy of the Stipulation, a witness refuses to execute the agreement to be bound by this Stipulation,
  ^A-^ ^>^r4^ ift^ff-^ tf-j^pt^ ^^ -}-l\^ Co*bd^'^ p&V^
                                                an order directing the witness's compliance with the
                                              A
   Stipulation.

           10. During a deposition, counsel of record for the Plaintiff or Defendant-will designate

  on the record at the deposition those portions of the deposition testimony addressing or concerning

  Confidential Information. The court reporter will mark that portion of the transcript as

  Confidential Information and set forth on the deposition cover page an indication that the

  deposition contains Confidential Information. That portion of the deposition testimony so

  designated will be treated as Confidential Information during the deposition and for a period of

  fifteen (15) days after a transcript of said deposition is received by counsel of record. Treatment

  of that deposition testimony as Confidential Information will expire at the end of that fifteen (15)
   Case 7:20-cv-08743-CS-PED Document 108 Filed 07/27/21 Page 5 of 10

      Case 7:20-cv-08743-CS-PED Document 107 Filed 07/27/21 Page 5 of 10




day period unless before the expiration of that fifteen (15) days, counsel for either party submits a

written request to continue such designation. The request to continue such designation as

Confidential Information shall be made by notifying all counsel in writing of those portions that

are to be stamped as addressing or disclosing the Confidential Information or otherwise treated as

such. Any person receiving Confidential Information shall not reveal or discuss such information

to or with any person not entitled to receive such information under the terms hereof and shall use

reasonable measures to store and maintain the Confidential Information so as to prevent

unauthorized disclosure.

        11. If Receiving Party files with the Court any pleading, motion, application,

memorandum of law, or other paper that in any manner quotes, paraphrases, attaches as an exhibit

or otherwise discloses Confidential Information or portions of a deposition transcript labeled as

"Confidential Information", Receiving Party shfill only utilize those portions of the Confidential

Information relevant and pertinent to the motion and issue before the Court, Before such a filing,

the Receiving Party shall provide Producing Party at least fifteen (15) days advance written notice

by U.S. mail and email specifically identifying those relevant and pertinent portions of the

Confidential Information intended to be used so that Producing Party can address whether the

portions are relevant and pertinent and notify the ATW 854 Pension Fund of Receiving Party's

intention. Within fifteen (15) days after such notice, the Producing Party may object on the

grounds that the Receiving Party is producing portions of Confidential Information that are not

relevant and pertinent to the issue before the Coui-t. If the Receiving Party and Producing Party

arc unable to reach agreement on the relevant and pertinent portions of Confidential Information

to be filed with the Court, the Producing Party may make an application to the Court to resolve the
    Case 7:20-cv-08743-CS-PED Document 108 Filed 07/27/21 Page 6 of 10

      Case7:20-cv-08743-CS-PED Document 107 Filed 07/27/21 Page 6 of 10




issue. Further, the ATW Pension Fynd may make an application to the Court to seal all or portions

of the Confidential Information in accordance with governing law.

        12. Extracts, paraphrases and summaries of Confidential Information shall also be

treated with the same level of confidentiality as the designated information from which it was

derived.

        13. Nothing in this Stipulation shall operate as an admission by any Party that any

particular document or information is, or is not "Confidential Information".

        14. This Stipulation is entered into without prejudice to the right of any Party to seek

modification of the Stipulation.

        15. This Stipulation shall, absent prior written consent of the parties, continue to be

binding after the conclusion of this litigation except that there shall be no restriction on documents

that are used as exhibits in Court (unless such exhibits were filed under seal).

        16. Nothing herein shall be deemed to waive any privilege recognized by law, or shall

be deemed an admission as to the admissibiUty in evidence of any facts or documents revealed in

the course of disclosure.


        17. Pursuant to Blitman & King LLP's Record Retention Policy, Blitman & King LLP,

counsel of record for the Receiving Party, may retain one (1) copy of the Confidential Information

and any documents constituting work product, a copy of pleadings, motion papers, discovery

responses, deposition transcripts and deposition and trial exhibits containing the Confidential

Information, for the sole purpose of complying with any document retention obligations imposed

by its malpractice carrier. The Confidential Information retained by Blitman & King LLP is

subject to this Stipulation, including, but not limited to. Paragraph No. 19 concerning a court order,
   Case 7:20-cv-08743-CS-PED Document 108 Filed 07/27/21 Page 7 of 10

      Case 7:20-cv-08743-CS-PED Document 107 Filed 07/27/21 Page 7 of 10




subpoena or other direction by a court, administrative agency or legislative body seeking

production of the Confidential Information.

        18, This Stipulation shall not be interpreted in a manner that would violate any

applicable rules of professional conduct. Nothing in this Stipulation shall prohibit or interfere with

the ability of counsel for any Receiving Party, or of experts specially retained for this case, to

represent any individual, corporation or other entity adverse to any Party or non-party or their

affdiate(s) in connection with any other matter.

        19. If a Receiving Party is asked to produce Confidential Information lo persons other

than those identified in Paragraph No. 3 pursuant to or in order to comply with a court order,

subpoena, or other direction by a court, administrative agency, or legislative body, the Receiving

Party shall give written notice by mail and email to the counsel for the Producing Party within ten

(10) d^ys of receipt of such order, subpoena, or direction, so that the Producing Party or ATW

Local S54 Pension Fund can object to the production of such Confidential Information, if the

Producing Party or ATW Local 854 Pension Fund so desires. Receiving Party shall not object to

any appearance by Producing Party or the ATW Local 854 -Pension Fund to assert that the

Confidential Information is confidential or proprietary. If neither the Producing Party nor ATW

Local 854 Pension Fund seeks appropriate relief from the Court within 30 days after such notice,

including but not limited to, a motion for a protective order, the Receiving Party of the subpoena

or court order may respond to any such subpoena or court order. If the Receiving Party would be

obligated to respond to such order, subpoena or direction before the deadline for the Producing

Party or ATW Fund to object, Receiving Party shall request and make reasonable efforts to obtain

appropriate extensions of time to respond. Notwithstanding the foregoing;, nothing in this

paragraph shall be construed as requiring Receiving Party to subject itself to any penalties for
   Case 7:20-cv-08743-CS-PED Document 108 Filed 07/27/21 Page 8 of 10

       Case 7:20-cv-08743-CS-PED Document 107 Filed 07/27/21 Page 8 of 10




noncompiiance wilh any conn order^ subpoena, or olher direction by a coui-l. adminislrative


agency, or legislallve body.


        20, This Slipulalion may be signed in counterparls, which, when fully execuled, slmil

constitute a single original, and electronic signatures shal! be deemed original signalures.

 Dated: July P^ 2021 Dated: July 2K 2021

 BUTMAN & KING LLP LAW OFFICES OF JENNIFER SMI'I'H
                           PLLC


 w::                                               By:                              '-^


                                              ^
                                 ./•'<•" ^:
                                                             •J^l. ^A^,.

       JNfiifJe^A. Clurk. Ksq.                           Jennifer
                                                                \
                                                                  S, Smith,-Esq.
                                                                      ' \

       Bari<3o.JC5102                                    OneLib'qty Pla^aV
       Franklin Center, Suite 300                        165 Broadwav, 23i'cl Floor
       443 North Franklin Street                         New York, New York 1 0006
       Syracuse, New York 13204                          Telephone: (347) 689-7557
       Telephone: (315)422-7111                          Attorney for Mar-Can
       Attorney for Deiendiint



 SO ORDERED:

 Dated: "^/               ,2021                                                                 ^
                                                   Hon. Pan! K. Davison
                                                   United Slales Magistrate Judge
     Case 7:20-cv-08743-CS-PED Document 108 Filed 07/27/21 Page 9 of 10

      Case 7:20-cv-08743-CS-PED Document 107 Filed 07/27/21 Page 9 of 10




                                            EXHIBIT "A"

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Mar-Can) Transportation Company, Inc.,
                                                     20-CV-8743 (CS)(PED)
                               Plaintiff,
                                                     ECF
                   -agamst-

                                                     AGREEMENT WITH RESPECT TO
 Local 854 Pension Fund,
                                                     CONFIDENTIAL INFORMATION
                               Defendant.




       ^.                            state that:

        1. My address is

       2, My present occupation or job description is

       3. I have received a copy of the Stipulation and Order for the Production and

Exchange of Confidential Information (the "Stipulation") entered in the above-captioned action

on


       4. I have carefully read and understand the provisions of the Stipulation.

       5. I will comply with all of the provisions of the Stipulation.

       6. I will hold in confidence, will not disclose to anyone not qualified under the

Stipulation, and will use only for purposes of this action, any Confidential Information that is

disclosed to me.


       7. 1 will return all Confidential li-tformation that comes into my possession, and

documents or things that I have prepared relating thereto, to counsel for the party by whom I am

employed or retained, or to counsel ftom whom I received the Confidential Information.
   Case 7:20-cv-08743-CS-PED Document 108 Filed 07/27/21 Page 10 of 10

     Case7:20-cv-08743-CS"PED Document 107 Filed 07/27/21 Page 10 of 10




        8. I hereby submit to the jurisdiction of this court for the purpose of enforcement of

the Stipulation in this action.



 Dated:
